Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Meyer, J.), rendered January 24, 2005, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
*558Ordered that the judgment is affirmed.
The defendant’s remarks at the time of sentencing did not constitute a motion to dismiss the indictment on the ground that there was an unreasonable delay in sentencing. The defendant’s claim that the Supreme Court had been divested of jurisdiction over him because of the passage of time between his plea and the imposition of the sentence is not preserved for appellate review (see People v Young, 283 AD2d 597 [2001]; People v Branch, 281 AD2d 427, 428 [2001]). Under the circumstances of this case, we decline to review it in the exercise of our interest of justice jurisdiction. Rivera, J.P., Ritter, Goldstein and Angiolillo, JJ., concur.